      4:18-cv-00404-SAL        Date Filed 08/24/20       Entry Number 119        Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

 Ziaul M. Hossain,                                         Case No.: 4:18-cv-00404-SAL

                            Plaintiff,

 v.
                                                              OPINION AND ORDER
 Duke Energy,


                           Defendant.


       I.      Introduction

       Plaintiff Ziaul M. Hossain, proceeding pro se, filed this action against Defendant Duke

Energy on February 12, 2018, asserting violations of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101, et seq., Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. § 2000(e), et seq., and the Equal Pay Act (“EPA”), 29 U.S.C. § 206(d).

       This matter is before the Court for review of the July 21, 2020 Report and Recommendation

(“Report”) of United States Magistrate Judge Thomas E. Rogers, III, made in accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2) (D.S.C.). In the Report, the Magistrate Judge

recommends granting Defendant’s Motion for Summary Judgment, ECF No. 101, except as to

Plaintiff’s claim for failure to hire arising under the ADA. The Magistrate Judge further

recommends granting Defendants’ Motion to Compel Mediation. ECF No. 86. The Report sets

forth the factual background of this case and evidence relevant to Defendant’s motion, and the

Magistrate Judge’s recitation of the record evidence is incorporated herein.

       Duke Energy filed its objections to the Report on August 4, 2020. ECF No. 117. In its

objection, it argues that Plaintiff has failed to adduce sufficient evidence to raise a genuine issue




                                                 1
      4:18-cv-00404-SAL         Date Filed 08/24/20       Entry Number 119         Page 2 of 7




of material fact on his failure to hire claim. Specifically, Defendant argues that Plaintiff has failed

to establish that he was qualified for the relevant positions or that his applications were rejected

under circumstances giving rise to an inference of discrimination. See id. at 2-4. Plaintiff did not

file objections to the report or reply to Defendant’s objections, and the time to do so has lapsed.

       II.     Legal Standard

       Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is proper when

there is no genuine dispute as to any material fact and the moving party is entitled to judgment as

a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A material fact is one that

“might affect the outcome of the suit under the governing law.” Spriggs v. Diamond Auto Glass,

242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A dispute of material fact is “genuine” if sufficient evidence favoring the non-moving

party exists for the trier of fact to return a verdict for that party. Anderson, 477 U.S. at 248–49.

       The moving party bears the initial burden of showing the absence of a genuine dispute of

material fact. Celotex, 477 U.S. at 323. If the moving party meets that burden and a properly

supported motion is before the court, the burden shifts to the non-moving party to “set forth

specific facts showing that there is a genuine issue for trial.” See Fed. R. Civ. P. 56(e); Celotex,

477 U.S. at 323. All inferences must be viewed in a light most favorable to the non-moving party,

but the non-moving party “cannot create a genuine issue of material fact through mere speculation

or the building of one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985).

       Having applied the foregoing standard, the Magistrate Judge makes only a

recommendation to this Court. The recommendation has no presumptive weight, and the

responsibility to make a final determination remains with this Court. See Mathews v. Weber, 423

U.S. 261, 270–71 (1976). The Court is charged with making a de novo determination of only those




                                                  2
      4:18-cv-00404-SAL         Date Filed 08/24/20       Entry Number 119          Page 3 of 7




portions of the Report that have been specifically objected to, and the Court may accept, reject, or

modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1). In the absence of objections, the

Court is not required to provide an explanation for adopting the Report and must “only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ.

P. 72 advisory committee’s note).

       III.    Discussion

       The record evidence permits a reasonable inference that Defendant discriminated against

Plaintiff when it failed to hire him between 2015 and 2016, and Defendant’s motion is accordingly

denied as to this claim.

       Plaintiff’s ADA failure-to-hire claim is analyzed under the burden shifting framework set

forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Within that framework, a

plaintiff must first make out a prima facie case of discrimination by showing that (1) he qualifies

as disabled under the ADA; (2) he applied for the vacant position in question; (3) he was qualified

for that position; and (4) his application was rejected under circumstances giving rise to an

inference of discrimination. Malone v. Greenville Cnty, C/A No. 6:06-cv-2631-RBH, 2008 WL

4557498, at *9 (D.S.C. Aug. 11, 2008) (citing Heiko v. Colombo Savings Bank, F.S.B., 434 F.3d

249, 258 (4th Cir. 2006)). If the plaintiff satisfies this burden, the burden shifts to the defendant to

set forth a “legitimate, non-discriminatory explanation for its decision.” Heiko, 434 F.3d at 258.

The burden then “reverts to the plaintiff to establish that the employer’s non-discriminatory

rationale is a pretext for intentional discrimination.” Id. at 258 (citing Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 143 (2000)). The McDonnell Douglas framework is not

intended to be applied in a “rigid, mechanized, or ritualistic” manner. Furnco Const. Corp. v.




                                                   3
     4:18-cv-00404-SAL          Date Filed 08/24/20      Entry Number 119         Page 4 of 7




Waters, 438 U.S. 567, 577 (1978). “Rather, it is merely a sensible, orderly way to evaluate the

evidence in light of common experiences as it bears on the critical question of discrimination.”

               A.      A Reasonable Jury Could Infer that Plaintiff was Qualified for Many
                       of the Positions at Issue.

       Defendant’s first argument–that Plaintiff fails to substantiate the third element of his prima

facie case–misses the mark. The record evidence before the Court at this stage gives rise to a

reasonable inference that Plaintiff was qualified for most of the positions for which he applied. In

Plaintiff’s discovery responses, which Defendant filed with its motion, Plaintiff submits that he

was qualified as a graduate of Drexel University with a bachelor’s degree in electrical engineering.

ECF No. 102-2 at 54. There is also no dispute in this case that Defendant hired Plaintiff as an

Engineer II in 2013, and it stands to reason that Plaintiff remained qualified for other Engineer I

and Engineer II positions–for which applied–within Duke Energy thereafter.

       Defendant also argues that the Report errs in relying on a spreadsheet that Defendant filed,

which notes the reasons why Plaintiff was not hired for sixty-four different positions. See ECF No.

102-11. As noted, this document shows that many of the positions for which Plaintiff applied

carried the same or lower-ranking title than the position Plaintiff already had. In addition, it

differentiates between jobs for which Plaintiff “[d]id not meet basic qualifications” and jobs for

which Plaintiff was simply “[n]ot [the] most qualified” candidate. Id. This differentiation, as well

as the standalone implication of the latter description, suggest that Plaintiff was qualified for many

positions. Defendant, however, argues this spreadsheet was filed ”for the sole purpose of

acknowledging Plaintiff’s application history. [This document] did not serve as an

acknowledgement of Plaintiff’s qualifications.” ECF No. 117 at 3 (emphasis in original). The

Court is unaware of any authority–and Defendant does not offer any–for the proposition that this

document is only admissible for the purpose of acknowledging Plaintiff’s application history.



                                                  4
      4:18-cv-00404-SAL         Date Filed 08/24/20      Entry Number 119         Page 5 of 7




Further, although the foundation for the spreadsheet is not apparent, Defendant has waived

evidentiary argument regarding the proper inferences to be drawn from the document at this stage

by filing it with the Court in support of its motion.

       Because the record contains sufficient evidence upon which a jury could find for Plaintiff

on the issue of whether he was qualified for the positions at issue, this objection is overruled.

               B.      Considering the Facts Supported by the Record, the Circumstances
                       Surrounding Defendants’ Rejection of Plaintiff’s Applications Gives
                       Rise to a Reasonable Inference of Discrimination.

       The totality of the circumstances evidenced by the record at this stage does not permit the

Court to conclude that, as a matter of law, Plaintiff was not subject to unlawful discrimination, and

Defendant’s objection on this point is accordingly overruled.

       Most of this objection is premised on Plaintiff’s claimed “non-existent evidence” regarding

his qualifications, and it is overruled in part for reasons previously stated. Defendant also argues

that the circumstances under which Plaintiff’s application were rejected do not give rise to an

inference of discrimination because “Duke Energy filled the available employment opportunities

. . . for non-discriminatory reasons, choosing the most qualified candidates for the positions that

were filled.” ECF No. 117 at 4. The objection ignores evidence to suggest that, in addition to the

positions that Duke Energy may have filled with a more qualified applicant, Duke Energy also

cancelled twenty-two job postings and put eleven more “on hold.” ECF No. 102-11. The Court

assumes that Plaintiff was in fact qualified for certain of these positions, as the undersigned must

view the evidence in a light most favorable to him. The numerosity of Plaintiff’s unsuccessful

applications does not, on its own, support an inference of discrimination. Here, however,

Defendant had knowledge of Plaintiff’s health condition and his past extended leave of absence.

The Court does not have before it any record evidence showing that applications other than




                                                  5
     4:18-cv-00404-SAL          Date Filed 08/24/20      Entry Number 119         Page 6 of 7




Plaintiff’s had been received for cancelled postings or how many postings were cancelled for

which Plaintiff did not apply. Such evidence would, arguably, tend to negate the inference that

Duke Energy specifically did not want to hire Plaintiff because of his medical condition.

       The case may be that Duke Energy did have legitimate, non-discriminatory reasons for

removing so many job postings, and the case may also be that Duke Energy did not want to hire

Plaintiff because of his demonstrated lack of proficiency. Without any evidence explaining why

Defendant cancelled so many postings or who else applied for them, however, the Court agrees

with the Magistrate Judge that the circumstances evidenced by the record do not establish

Defendant’s entitlement to judgment as a matter of law at this stage.

       Accordingly, because the evidence before the Court, viewed in a light most favorable to

Plaintiff, gives rise to a reasonable inference of discrimination, Defendant’s objection on this point

is overruled.

                C.     Mediation

       The controlling scheduling order as well as the undersigned’s standing orders require the

parties to conduct a mediation in this matter, and Defendant’s Motion to Compel Mediation is

granted. Mediation shall be conducted on or before October 25, 2020. As it appears Plaintiff has

already rejected an alternative arrangement, the mediator’s fees shall be paid in equal shares by

Plaintiff and Defendant. See Local Civil Rule 16.11(C) (D.S.C.).

       IV.      Conclusion

       After a thorough review of the record, the Report, the parties’ objections and reply, and

the applicable law, the Court overrules Defendant’s objections and adopts the Report, ECF No.

115, in its entirety. Accordingly, Defendant’s Motion for Summary Judgment, ECF No. 101, is




                                                  6
     4:18-cv-00404-SAL      Date Filed 08/24/20    Entry Number 119        Page 7 of 7




GRANTED in part and DENIED in part, and Defendant’s Motion to Compel Mediation, ECF

No. 86, is GRANTED. Mediation shall be conducted on or before October 25, 2020.

       IT IS SO ORDERED.

                                                 /s/Sherri A. Lydon
                                                 Sherri A. Lydon
                                                 United States District Judge

August 24, 2020

Florence, South Carolina




                                             7
